Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen B. Ackerman on 14 January 2021.

The application has been amended as follows: 

IN THE CLAIMS:
a.	Claim 1, line 4, “to first plane” has been changed to --to a first plane--.
b.	Claim 1, line 8, “sensor backside” has been changed to --sensor structure backside--.
c.	Claim 1, line 13, “greater or equal to than” has been changed to --greater than or equal to--.
d.	Claim 7, line 1, “lower JS layer” has been changed to --first JS layer--.
e.	Claim 8, line 1, “lower JS layer” has been changed to --first JS layer--.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 August 2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-9 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments/remarks filed 27 November 2020 have been found to be persuasive and therefore claims 1-9 are allowable over the prior art of record for the reasoning provided therein.  Additionally, the examiner would like to emphasize that the prior art of record does not teach nor suggest the method of claims 1-9 specifically including the following steps:
“(b) forming an insulation layer on the two sidewalls and sensor [structure] backside, and on exposed portions of a top surface of the bottom electrode;
(c) depositing a first junction shield (JS) layer above the insulation layer and adjacent to each of the two sidewalls, the first JS layer has a bottom surface aligned orthogonal to the first plane and extends from the first plane to a backside at a first height that is greater [than] or equal to… the stripe height and wherein the first JS layer has a first magnetization (JS1) that is parallel to the FL magnetization thereby providing a longitudinal bias to the FL; [and]
(d) forming a tapered top surface having a taper angle greater than 0 degrees on the first JS layer such that a first down-track thickness (t1) at the first plane is greater 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688